     David R. Markham (SBN 071814)
 1   dmarkham@markham-law.com
 2   Maggie Realin (SBN 263639)
     mrealin@markham-law.com
 3   Lisa Brevard (SBN 323391)
     lbrevard@markham-law.com
 4   THE MARKHAM LAW FIRM
 5   750 B Street, Suite 1950
     San Diego, CA 92101
 6   Tel.: 619.399.3995; Fax: 619.615.2067
     [Additional counsel listed on the next page]
 7   Attorneys for Plaintiff on behalf of herself and all others similarly situated
 8
      Patricia A. Matias (SBN 254125)
 9    patricia.matias@ogletree.com
      Mark F. Lovell (SBN 246652)
10    mark.lovell@ogletree.com
11    Graham M. Hoerauf (SBN 307649)
      graham.hoerauf@ogletree.com
12    OGLETREE, DEAKINS, NASH,
      SMOAK & STEWART, P.C.
13    Park Tower, Fifteenth Floor 695 Town
      Center Drive, Costa Mesa, CA 92626
14
      Tel.: 714.800.7900 Fax: 714.754.1298
15    Attorneys for Defendant

16                        UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF CALIFORNIA
17
      ROBIN SWAYZER, an individual, on              Case No. 2:18-cv-02430-JAM-AC
18
      behalf of herself and all others similarly
19    situated                                      STIPULATION AND ORDER TO
                                                    CONTINUE CERTIFICATION
20                                                  DEADLINES AND CLASS-
                          Plaintiffs,               DISCOVERY CUT-OFF DATE
21                                                  DUE TO MEDIATION
22                        v.

23                                                  Court Room:         6
      CIRCLE K STORES, INC., a Texas
24    corporation; and DOES 1 to 25, inclusive,
                                                    Judge:       Hon. John A. Mendez
25
                          Defendants
26

27

28                                                 1
                                Case No. 2:18-cv-02430-JAM-AC
      Stipulation and Order to Continue Certification Deadlines and Class-Discovery Cut-off
                                     Date Due to Mediation
 1
     Walter Haines (SBN 071075)
     walterhaines@yahoo.com
 2   UNITED EMPLOYEES LAW GROUP
 3   5500 Bolsa Avenue, Suite 201
     Huntington Beach, CA 92649
 4   Tel.: 888.474.7242; Fax: 562.256.1006
 5
     Attorney for Plaintiff on behalf of herself and all others similarly situated
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                 2
                                Case No. 2:18-cv-02430-JAM-AC
      Stipulation and Order to Continue Certification Deadlines and Class-Discovery Cut-Off
                                      Date Due to Mediation
 1         Plaintiff ROBIN SWAYZER (“Plaintiff”) and Defendant CIRCLE K STORES,
 2   INC. (“Defendant”) (collectively, the “Parties”), by and through their respective attorneys
 3   of record, hereby stipulate as follows:
 4         WHEREAS, on April 25, 2019, the Parties jointly requested that the Court
 5   continue the previously set class certification deadlines to facilitate class-wide
 6   mediation. ECF No. 15.
 7         WHEREAS, on April 26, 2019, the Court approved the Parties’ stipulation and
 8   continued Plaintiff’s certification dates due to mediation as follows:
 9             Plaintiff’s Motion for class certification to be filed no later than October
10                15, 2019.
11             Defendant’s opposition to the motion to be filed no later than December
12                16, 2019.
13             Plaintiff’s reply brief to be filed no later than January 16, 2020.
14             Hearing on the motion is set for February 11, 2020. Id. at No. 16.
15         WHEREAS, on May 16, 2019, the Parties jointly requested that the Court
16   continue the previously agreed-upon class-discovery cut-off date to January 16, 2020
17   due to mediation. Id. at No. 17.
18         WHEREAS, on May 16, 2019, Defendant filed a Notice of Related Cases where
19   Defendant, pursuant to Local Rule 123, identified later-filed Tiffany Rodriguez v. Circle
20   K Stores Inc., Case No. 5:19-cv-00469-FMO-(SP)(C.D. Cal.); Prasanna Jayawickrama
21   v. Circle K Stores Inc., Case No. BC713699 (Los Angeles Superior Court) and Moeses
22   Nafaa v. Circle K Stores Inc., Case No 5:19-cv-00624-FMO-SP (California Central
23   District Court) as currently pending related cases against the same defendant. Id. at No.
24   18.
25         WHEREAS, on May 17, 2019, the Court approved the Parties’ stipulation and
26   continued class-discovery cut-off date to January 16, 2020 due to mediation. Id. at No.
27   19.
28                                                3
                                Case No. 2:18-cv-02430-JAM-AC
      Stipulation and Order to Continue Certification Deadlines and Class-Discovery Cut-Off
                                      Date Due to Mediation
 1         WHEREAS, on July 2, 2019, the Parties in this action met and conferred to
 2   discuss the possibility of global mediation that will potentially attempt to resolve a
 3   broader defined class than originally anticipated. The Parties thus agreed to continue
 4   the mediation to September 12, 2019, to allow additional time to discuss the potential
 5   broader scope of mediation and mediation data, and discuss the specifics of the
 6   identified related cases with their respective counsel.
 7         WHEREAS, in an effort to facilitate mediation and settlement negotiations, the
 8   Parties request class certification dates to be continued as follows:
 9              Plaintiff’s Motion for class certification to be filed no later than December
10                16, 2019.
11              Defendant’s opposition to the motion to be filed no later than February 14,
12                2020.
13              Plaintiff’s reply brief to be filed no later than March 13, 2020.
14              Hearing on the motion to be set for April 13, 2020, or any other date
15                thereafter as convenient for the Court.
16             WHEREAS, to facilitate mediation, the Parties request to continue the
17   previously agreed-upon class-discovery cur-off date to March 13, 2020.
18

19         IT IS SO STIPULATED.
20

21   Dated: August 2, 2019                   Respectfully submitted:
22                                           THE MARKHAM LAW FIRM
23

24
                                             s/Maggie Realin
                                             Maggie Realin
25                                           Attorney for Plaintiff
26                                           E-mail: mrealin@markham-law.com

27

28                                                 4
                                Case No. 2:18-cv-02430-JAM-AC
      Stipulation and Order to Continue Certification Deadlines and Class-Discovery Cut-Off
                                      Date Due to Mediation
 1   Dated: August 2, 2019                  Respectfully submitted:
 2
                                            OGLETREE, DEAKINS, NASH, SMOAK &
                                            STEWART, P.C.
 3

 4                                          /s/Graham Hoerauf
 5                                          Attorney for Defendant
                                            E-mail: graham.hoerauf@ogletree.com
 6

 7         I hereby certify that the content of this document is acceptable to Graham M.
 8   Hoerauf, counsel for Defendant, and that I have obtained Mr. Hoerauf’s authorization to
 9   affix his electronic signature to this document.
10

11   Dated: August 2, 2019                  THE MARKHAM LAW FIRM
12

13                                          /s/ Maggie Realin
                                            Maggie Realin
14                                          Attorney for Plaintiff
15                                          E-mail: mrealin@markham-law.com

16
     PURSUANT TO STIPULATION, IT IS ORDERED that:
17
               Plaintiff’s Motion for class certification to be filed no later than December
18
                  16, 2019.
19
               Defendant’s opposition to the motion to be filed no later than February 14,
20
                  2020.
21
               Plaintiff’s reply brief to be filed no later than March 13, 2020.
22
               Hearing on the motion is set for April 7, 2020 at 1:30 PM.
23
               Class-discovery cutoff date is continued to March 13, 2020.
24

25
     Dated: August 2, 2019                   /s/ John A. Mendez
26                                           HONORABLE JOHN A. MENDEZ
27                                           United States District Court Judge

28                                                5
                                Case No. 2:18-cv-02430-JAM-AC
      Stipulation and Order to Continue Certification Deadlines and Class-Discovery Cut-Off
                                      Date Due to Mediation
